EXHIBIT 10.30

 

AMENDMENT FOUR TO THE

1995 DIVIDEND INCREASE UNIT PLAN OF

DUKE REALTY SERVICES LIMITED PARTNERSHIP

 

This Amendment Four to the 1995 Dividend Increase Unit Plan of Duke Realty
Services Limited Partnership, as amended and restated effective October 1, 1999
(“Plan”), is hereby adopted this 26th day of January 2005, by Duke Realty
Services Limited Partnership (“Partnership”).  Each capitalized term not
otherwise defined herein has the meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Partnership adopted the Plan for the purposes set forth therein;
and

 

WHEREAS, pursuant to Section 5.1 of the Plan, the Board of Directors of Duke
Realty Corporation has the right to amend the Plan with respect to certain
matters; and

 

WHEREAS, the Board has approved and authorized this Amendment Four to the Plan;

 

NOW, THEREFORE, pursuant to the authority reserved to the Board under
Section 5.1 of the Plan, the Plan is hereby amended, effective as of January 26,
2005, in the following particulars:

 

1.  By substituting the following for Section 3.2(g) of the Plan:

 

“3.2(g) Withholding of Taxes.  The Partnership shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the
Partnership, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. If shares of Company stock are surrendered to
the Partnership to satisfy withholding obligations in excess of the minimum
withholding obligation, such shares must have been held by the Participant as
fully vested shares for such period of time, if any, as necessary to avoid the
recognition of an expense under generally accepted accounting principles. The
Partnership shall have the authority to require a Participant to remit cash to
the Partnership in lieu of the surrender of Company stock for tax withholding
obligations if the surrender of stock in satisfaction of such withholding
obligations would result in the recognition of expense under generally accepted
accounting principles. With respect to withholding required upon any taxable
event under the Plan, the Committee may require or permit that any such
withholding requirement be satisfied, in whole or in part, by having the
Partnership (i) retain from the Units shares of Company stock having a fair
market value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, or (ii) otherwise
reduce the size of the Participant’s outstanding Units in an amount having a
fair market value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, Duke Realty Services Limited Partnership, by a duly
authorized officer of its General Partner, has executed this Amendment Four to
the 1995 Dividend Increase Unit Plan of Duke Realty Services Limited Partnership
(As Amended and Restated Effective October 1, 1999) this 26th day of
January 2005.

 

 

DUKE REALTY SERVICES LIMITED

 

PARTNERSHIP

 

 

 

BY: DUKE REALTY CORPORATION

 

 

 

 

By:

/s/ Dennis D. Oklak

 

 

 

  Dennis D. Oklak

 

 

  President and Chief Executive Officer

 

--------------------------------------------------------------------------------